Citation Nr: 0631930	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-10 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for bilateral pterygium.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1956 to February 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision.  


FINDING OF FACT

The veteran's corrected visual acuity is 20/30 bilaterally, 
which is not compensable for VA purposes.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
pterygium have not been met.   38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.31, 4.84a, 
Diagnostic Codes (DC) 6034, 6079 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a July 2003 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The veteran was essentially told to submit any 
evidence pertaining to his claim.  Therefore, the Board finds 
that he was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains VA clinical records and a VA examination report.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claim.

The record also reflects that the originating agency 
adjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).



Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; 38 C.F.R. §§ 
4.1, 4.2.

The veteran is currently in receipt of a noncompensable 
evaluation for bilateral postoperative pterygium under 38 
C.F.R. § 4.84a, DC 6034.  Under that DC, this disability is 
rated based on the loss of vision, if any.  38 C.F.R. § 
4.84a, DC 6034. 

For examination of visual acuity, the best distant vision 
obtainable after correction by glasses will be the basis for 
the rating.  38 C.F.R. § 4.75 (2006).  

For service-connected bilateral loss of vision, with vision 
in one eye of 20/50, an evaluation of 10 percent requires 
vision in the other eye of 20/40.  38 C.F.R. 
§ 4.84a, DC 6079.  Vision in one eye of 20/40 and vision in 
the other eye of 20/40 warrants a non-compensable (zero 
percent) evaluation.  Id.

Refractive error of the eye as such is not a disease or 
injury within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. § 3.303 (c).

VA afforded the veteran an examination in August 2003.  Upon 
physical examination, his corrected visual acuity in the 
right eye was 20/30 for both far and near and his correct 
visual acuity in the left eye was 20/30 for both far and 
near.  It was noted that the veteran did not have diplopia or 
visual field deficit.  The diagnoses included no evidence of 
pterygium recurrence status-post bilateral pterygium excision 
and refractive error.  

Based on the evidence, there is no competent medical evidence 
of record that the veteran has a compensable loss of visual 
acuity for VA compensation purposes.   His corrected visual 
acuity is 20/30 bilaterally which is not a compensable loss 
of vision under DC 6079.  There has been no recurrence of the 
pterygium.  Therefore, entitlement to a compensable 
evaluation for a pterygium has not been established.  38 
C.F.R. §4.84a, DCs 6034, 6079 (2005).

Therefore, the preponderance of the evidence is against a 
compensable rating for pterygium.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to a compensable rating for bilateral pterygium 
is denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


